          Case 3:18-cr-00161-VAB Document 44 Filed 07/20/19 Page 1 of 4




                                UNITED STATES OF AMERICA
                                 DISTRICT OF CONNECTICUT
 UNITED STATES OF AMERICA                            CRIM. NO. 3:18-cr-161 (VAB)

          v.

 BENICIO VASQUEZ                                     July 20, 2019


               GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING
       The defendant faces an advisory sentencing range of 30 to 37 months of imprisonment as

a result of his unlawful possession of a loaded firearm. He has been detained for twelve months,

since his arrest on July 19, 2018. To Mr. Vasquez’s credit, he quickly admitted that he possessed

the gun. His explanation for why he unlawfully possessed the gun – that he needed the weapon for

protection – underscores the need for the Court’s sentence to promote respect for the law, afford

adequate deterrence, and to protect society.

       There is one procedural matter that must be addressed at the outset of Mr. Vasquez’s

sentencing. In Rehaif v. United States, 139 S. Ct. 2191 (2019), the Supreme Court broke with every

circuit court to have considered the issue and held that a defendant’s knowledge “that he fell within

the relevant status (that he was a felon, an alien unlawfully in this country, or the like)” is an

element of a Section 922(g) offense. Mr. Vasquez pleaded guilty on March 25, 2019, a few months

before Rehaif was decided. Accordingly, the Government submits that the Court should give the

defendant the choice of whether to (1) stipulate to or admit knowledge of his status as a felon on

the record at sentencing, or (2) move to withdraw the plea with the Government’s acquiescence.

                                         Offense Conduct

       In late June/early July 2018, FBI task force officers coordinated a series of small drug buys

from Mr. Vasquez, who was selling heroin and crack cocaine on Wyllis Street in Hartford.


                                                 1
          Case 3:18-cr-00161-VAB Document 44 Filed 07/20/19 Page 2 of 4




Investigators then obtained an arrest warrant for Mr. Vasquez. On July 19, 2018, investigators

arrested Mr. Vasquez as he was exiting 9-11 Wyllys Street. The investigators identified the

apartment Mr. Vasquez had just occupied. They obtained consent from the occupant of that

apartment to search the rooms. In the front bedroom, investigators saw a Taurus .357 caliber

revolver on a shelf in an open closet. The firearm contained six rounds of ammunition.

        Mr. Vasquez, having been advised of his Miranda rights, admitted that the gun was his. He

explained that he obtained it for protection, which is in a sense true, given that he has been shot

five times in his life. Part of the need for protection, however, is that drug dealing often necessitates

violence and the need for protection.

                                          Sentencing Factors

        Under 18 U.S.C. § 3553(a), a sentencing judge must consider the need for the sentence to

reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment

for the offense,” as well as “to afford adequate deterrence to criminal conduct” by the public and

“to protect the public from further crimes of the defendant.” An appropriate sentence must also

take into account “the history and characteristics of the defendant.” See 18 U.S.C. § 3553(a).

        The seriousness of the offense is indisputable, and ought to guide the court’s sentencing

analysis. In addition, the Court’s sentence must promote respect for the law, afford adequate

deterrence to Mr. Vasquez, and, ultimately, protect society.

        Mr. Vasquez’s criminal history is either Category IV or V. 1 Regardless of how this

discrepancy is resolved, the salient point is that even under the more favorable calculation, Mr.



1
 The parties calculated the defendant’s criminal history to be Category IV, and the defendant has objected
to the Probation Officer’s conclusion that the defendant’s criminal history is Category V. The Government
submits that pursuant to United States v. Fernandez, 877 F.2d 1138 (2d Cir. 1989), the Court should give

                                                    2
          Case 3:18-cr-00161-VAB Document 44 Filed 07/20/19 Page 3 of 4




Vasquez has amassed a serious criminal history. He is now 34 years old, and even after a series of

prior jail terms and incremental punishment, he was caught with a loaded gun last summer. Mr.

Vasquez was convicted of Third Degree Money Laundering, a violation of C.G.S. § 53a-278, on

March 1, 2016, and sentenced to 18 months of imprisonment. He was convicted of Sale of a

Controlled Substance, a violation of C.G.S. § 21a-277(b), on February 4, 2005, and sentenced to

two years of imprisonment. He was convicted of Sale of a Controlled Substance, a violation of

C.G.S. § 21a-277(b), on April 2, 2004, and sentenced to four years of imprisonment, execution

suspended, and three years of probation. He was convicted of Possession of Narcotics, a violation

of C.G.S. § 21a-279(a), on June 27, 2003, and sentenced to 60 days of imprisonment. He also has

approximately seven misdemeanor convictions (mostly for driving under suspension). This history

underscores the need for a sentence to promote respect for the law and to deter Mr. Vasquez from

re-offending.

       On the other side of the ledger, the defendant has endured a traumatic upbringing. PSR ¶¶

50-54. And he has suffered from multiple shootings that have caused PTSD. PSR ¶¶ 67 and 101.

To his credit, Mr. Vasquez has been able to refrain from abusing narcotics since his youngest son

was born and, moreover, has described a lengthy employment history to the Probation Officer.

PSR ¶ 100. These factors – in addition to the need to deter Mr. Vasquez from committing future

crime and to promote respect for the law – should be considered by the Court in determining a fair,

just and reasonable disposition.

       As the Court well knows, if any defendant is going to have a chance of leading a law

abiding life following a term of incarceration, he must have a transition plan. It appeared that the


effect to the plea agreement, which would result in an advisory sentencing range of 30 to 37 months of
imprisonment.

                                                  3
          Case 3:18-cr-00161-VAB Document 44 Filed 07/20/19 Page 4 of 4




defendant had such a plan. PSR ¶¶ 55 and 68. The government has recently learned that Mr.

Vasquez is no longer in a relationship with his girlfriend, which means that he will not have her

support at finding employment and living outside of Hartford. 2 This development means that Mr.

Vasquez must develop an alternative plan. Simply put, living in Hartford is inimical to Mr.

Vasquez’s short- and long-term wellbeing.

                                               Respectfully submitted,

                                               JOHN H. DURHAM
                                               UNITED STATES ATTORNEY




                                               MICHAEL J. GUSTAFSON
                                               ASSISTANT UNITED STATES ATTORNEY
                                               Federal Bar No. CT01503
                                               United States Attorney’s Office
                                               450 Main Street, Room 328
                                               Hartford, CT 06103

                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 20, 2019, a copy of the foregoing was filed electronically, and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-
mail to all parties by operation of the court’s electronic filing system, or by mail to anyone unable
to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the court’s CM/ECF system.




                                                      ______________________________
                                                      MICHAEL J. GUSTAFSON
                                                      ASSISTANT U.S. ATTORNEY

2
 The government has obtained a copy of correspondence sent from Mr. Vasquez to his former girlfriend.
The letter has been filed under seal as Ex. 1.

                                                  4
